 1   THOMPSON THOMPSON & ALCANTARA, P.C.
     238 Archbishop Flores Street, Suite 801
 2   Hagåtña, Guam 96910
     Telephone: (671) 472-2089
 3   Facsimile: (671) 477-5206

 4   Attorneys for National Union Fire Insurance
      Company of Pittsburgh, P.A.
 5
                               IN THE DISTRICT COURT OF GUAM
 6                                  BANKRUPTCY DIVISION

 7   In re:                                        )       Bankruptcy Case No. 19-00010
                                                   )       Chapter 11
 8   ARCHBISHOP OF AGANA,                          )
     a Corporation Sole,                           )       ENTRY OF APPEARANCE AND
 9                                                 )       REQUEST FOR SERVICE
                                   Debtor.         )
10                                                 )

11            PLEASE TAKE NOTICE that the attorneys listed below hereby file their appearance as

12   counsel for NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, P.A.

13   (“NUFIC”) and request, pursuant to 11 U.S.C. § 342 and 1109(b), Federal Rules of Bankruptcy

14   Procedure 2002, 9007, and 9010(b), and the Local Rules of this Court, that all notices given or

15   required to be given and all papers served or required to be served be directed to the following:

16                                 R. Todd Thompson
                                   THOMPSON THOMPSON & ALCANTARA, P.C.
17                                 238 Archbishop Flores Street, Suite 801
                                   Hagatna, GU 96910
18                                 Tel: (671) 472-2089
                                   Fax: (671) 477-5206
19                                 Email: Tthompson@ttalaw.net

20            PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of the

21   Bankruptcy Code, and Bankruptcy Rules 2002 and 3018(a), the foregoing demand includes not

22   only the notices and papers referred to in the Bankruptcy Rules specified above, but also

23   includes, without limitation, orders and notices of any application, motion, petition, pleading,
                                                       1
24

25               Case 19-00010 Document 180 Filed 05/09/19 Page 1 of 2
 1   request, complaint, or demand, formal or informal, written or oral, whether transmitted or

 2   conveyed by mail, delivery, telephone, telegraph, telefax, facsimile transmission, electronic

 3   mail, or otherwise, which affect the Debtor or property of the Debtor.

 4           Neither this Notice of Appearance and Request for Notices, nor any other appearance,

 5   pleading, claim, proof of claim, suit, petition, answer, motion, response, document, or any other

 6   writing or conduct, shall constitute a waiver by NUFIC of any: (a) right to have any final orders

 7   or judgments entered only after de novo review by a judge appointed in accordance with

 8   Article III of the U.S. Constitution; (b) right to a trial by jury in any proceeding as to any and

 9   all matters so triable therein, whether or not the same be designated as public or private rights,

10   or in any case, controversy, or proceeding related thereto, whether such jury trial right is

11   pursuant to statute, the Seventh Amendment to the U.S. Constitution, or otherwise; (c) right to

12   have the reference of this or any related matters withdrawn by a judge appointed in accordance

13   with Article III of the U.S. Constitution; or (d) other rights, claims, actions, defenses, setoffs,

14   recoupments, or other matters to which NUFIC is entitled under any agreements, or at law, or

15   in equity, or under the U.S. Constitution.

16           All of the above rights are expressly preserved without exception and with no purpose or

17   intent of confessing or conceding jurisdiction in any way by this filing or by any other participation

18   in this or related matters.

19           Respectfully submitted this 9th day of May, 2019.

20                                          THOMPSON THOMPSON & ALCANTARA, P.C.
                                            Attorneys for National Union Fire Insurance
21                                           Company of Pittsburgh, P.A.

22
                                            By:      /s/ R. TODD THOMPSON
23   P191046.RTT                                  R. TODD THOMPSON
                                                       2
24

25                 Case 19-00010 Document 180 Filed 05/09/19 Page 2 of 2
